Citation Nr: 1602687	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  08-31 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran was a member of the Arkansas Army National Guard (ARNG) from March 1979 to February 1993.  He had an initial period of active duty for training (ACDUTRA) from June 1979 to September 1979, plus additional periods of ACDUTRA and inactive duty for training (INACDUTRA) during his service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2098 rating decision by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The Veteran testified at a November 2012 hearing held before the undersigned at the RO; a transcript of the hearing is associated with the claims file.

In March 2014, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional development.  All requested actions having been taken, the case is returned to the Board for further appellate consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran had a pre-existing right knee disability following a ligament tear and surgical repair as a teenager.

2.  During a period of ACDUTRA, the Veteran sustained an injury to his right knee.

3.  The in-service injury aggravated the pre-existing right knee disability.


CONCLUSION OF LAW

The criteria for service connection of a right knee disability are met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.306.

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran contends that although he did sustain a serious right knee injury in the 1970's, prior to entry into service, he reinjured the joint in service, and aggravated his condition, contributing to the current severity of the right knee disability.  His representative has argued in recent submissions that the Veteran must be considered sound on entry into service.

However, the presumption of soundness applies only where a Veteran was examined for entry onto active duty.  Service records here fail to reveal any such entrance examination at the time of ARNG enlistment, or upon entry into any period of ACDUTRA or INACDUTRA, and so the presumption is not applicable.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304; Smith v. Shinseki, 24 Vet. App. 40 (2010); Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  

The evidence of record clearly establishes that between 1973 and 1975, the Veteran sustained a torn ligament in the right knee playing basketball, and required surgical repair of that injury.  Quadrennial examinations from 1984 and 1988 document the prior injury and surgery, but also note no current impairment related to such.

In August 1988, while on ACDUTRA, the Veteran misjudged the terrain, slipped, and fell, straining his right knee.  From that point forward, service treatment records reflect regular complaints of knee pain, swelling, and functional impairment.  The Veteran was assessed for meniscal injury, and was eventually found to be physically unqualified for service due to the right knee.

A VA examination was requested by the Board to determine whether the in-service symptoms represented aggravation of the pre-service injury beyond the natural progression of the condition, or the onset of a new disability.  A May 2014 examiner was unable to locate the service records in the file, and therefore related the entirety of the current disability to pre-service injury and/or current obesity.  As the complete record was not reviewed, this opinion was inadequate.  He was asked to revisit his opinion in August 2014, but failed to do so, reiterating his prior opinion without rationale.

A different doctor was therefore consulted by the AOJ in September 2014.  This VA physician reviewed the claims file, but did not conduct a physical examination.  He stated that while repetitive activities such as running or jumping as part of physical training could aggravate already existing injuries, there was here no showing of a baseline impairment against which the Veteran's in-service problems could be measured.  Therefore, "it will be difficult to determine if [the pre-existing] injury was aggravated beyond it's natural progression.  In view of this, it is less likely than not that [the] right knee was aggravated beyond natural progression while marching in boots in service."  

The September 2014 opinion is also inadequate for adjudication.  The examiner failed to address the documented 1988 injury to the knee on ACDUTRA, and also incorrectly stated that there was no documentation of baseline impairment.  Quadrennial examinations clearly note the lack of residual functional problems prior to 1988.

Despite the lack of a valid and adequate VA medical opinion, however, the Board has determined that the record is sufficient for adjudication.  The evidence shows that the Veteran entered the ARNG after sustaining a severe right knee injury; at the time of entry in 1979 and through August 1988, the Veteran had no problems with the knee.  He did have screws in the joint securing a ligament, but no pain or residual impairment was noted by doctors or reported by the Veteran.  In August 1988, the Veteran fell while on ACDUTRA and sprained the right knee.  From that time forward, he complained of increased right knee pain and decreased function which eventually grew severe enough to require his separation.  

The record is not clear as to whether the worsening is due to the natural progression of his prior knee injury.  The most recent VA examiner stated that it would be difficult to determine such based on the current record.  The Veteran cannot benefit from the presumption of aggravation under 38 U.S.C.A. § 1153, as this does not apply to claims based on a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  Smith v. Shinseki, 24 Vet. App. 40, 48 (2010).  He is, however, still entitled to application of the benefit of the doubt standard on the aggravation question.  38 C.F.R. § 3.102.  The Board finds that at worst, the evidence regarding natural progression versus aggravation is in equipoise, and resolves the reasonable doubt in favor of the Veteran.

Accordingly, service connection for a right knee disability is warranted.


ORDER

Service connection for a right knee disability is granted.


REMAND

With regard to hypertension, further remand is required.  In a December 2015 informal hearing presentation, the Veteran's representative raised the theory of secondary service connection for hypertension, arguing that the now service-connected right knee disability prevented the Veteran from maintaining a reasonable fitness level, and this caused or contributed to the development of hypertension.  A VA examination was requested to address this theory.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Service treatment records reveal that the Veteran's weight problems began in the late 1980's, around the same time that his knee re-injury and increased symptoms occurred.  Elevated blood pressures also were noted around this time.  This may merely be coincidental, but it also gives rise to a reasonable possibility of a causative relationship.  Examination is therefore required.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA hypertension examination.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the complete electronic file, relevant documents must be printed and provided for review.

The examiner must opine as to whether it is at least as likely as not that the Veteran's service-connected right knee disability caused or aggravated beyond the natural progression the Veteran's weight gain to the point of obesity, and if so, whether such then caused or aggravated his diagnosed hypertension.

To the extent possible, the examiner should quantify the extent of contribution of the knee and obesity.  In other words, were one or both major or minor factors?

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


